Citation Nr: 1542141	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-34 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a left knee disability to include as secondary to internal derangement right knee, status post partial lateral meniscectomy.

5.  Entitlement to an initial rating in excess of 10 percent for internal derangement right knee, status post partial lateral meniscectomy. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty for training (ADT) from June 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

A January 2008 rating decision granted service connection for internal derangement right knee, status post partial lateral meniscectomy with an evaluation of 10 percent effective September 23, 2006; an evaluation of 100 percent effective September 24, 2007 based on surgical or other treatment necessitating convalescence; and then an evaluation of 10 percent was assigned from November 1, 2007.  The Veteran appealed that 10 percent rating.  An August 2010 rating decision denied service connection for a left knee disability and the Veteran appealed.  A November 2012 rating decision denied service connection for low back, neck and PTSD disabilities; the Veteran appealed.  

The issues of connection for PTSD and left knee disability as well as entitlement to an initial rating in excess of 10 percent for internal derangement right knee, status post partial lateral meniscectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative disc disease of the low back is attributable to service.  

2.  Cervical strain is attributable to service.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the low back was incurred in ADT service.  38 U.S.C.A. §§ 101, 106, 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Cervical strain was incurred in ADT service.  38 U.S.C.A. §§ 101, 106, 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims for service connection for low back and neck disabilities are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.



Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability resulting from disease or injury incurred during ADT, or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.  Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service treatment records (STRs) show that the Veteran complained of low back pain with muscle spasms in June 1991.  In July 1991, she continued to complain of low back pain.  In August 1991, it was noted that the Veteran had previously had low back pain.

Post-service, the Veteran has been diagnosed with both low back and cervical disabilities.  

At the Board hearing, the Veteran's representative clarified that direct and not secondary service connection was being sought for low back and cervical spine disabilities.  The Veteran testified that she had injured her right knee in basic training so she had been kept as a "holdover."  There was another injured service member who had a cast from the wrist to the elbow, and they were instructed to paint the company commander's office.  She related that they did not have any step stools or step ladders, so they had to stand on tables and a window sill.  Ultimately, she indicated that she fell off of the window sill onto a cement floor and landed on her back, suffering injuries to her lower and cervical spine.  She said that as a holdover, she was treated differently and did not report the injury.  After service, she initially received medical treatment in 2007.

The STRs do not document this injury.  Although back pain is noted in the STRs, it was also noted that there was no associated trauma.  Thus, the reported back pain documented, if the Veteran's version is accepted as credible, was independent of this claimed injury, particularly since the Veteran has stated that she did not report the incident.  Nonetheless, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The crux of the matter here is whether the Veteran's report of a low back and neck injury due to a fall is credible.  In that regard, supporting evidence has been submitted.  

In November 2014, the Veteran's father related that the Veteran was staying with him from May to August 1992 when she told him about the inservice injury.  During that time period, he related that he took her to the local emergency room for back spasms.  In December 2014, a letter was also received from a nurse who stated that she had known the Veteran for over 27 years.  She related that in 1991, the Veteran told her about the inservice fall from the window sill and the injury.  When she returned home, the nurse said that she took the Veteran to a chiropractor (now deceased) for pain management, but the back pain continued thereafter.  

The Board finds that these two individuals provided credible and consistent reports regarding the inservice incident.  It is particularly persuasive that they became aware of the injury and residual spine problems nearly contemporaneously to that event.  

The Veteran has also been examined.  In October 2011, the Veteran was afforded a VA examination.  The examiner opined that her back disability was less likely than not incurred in or caused by service because there was no injury during service or ongoing back problems after service and no post-service treatment until 2008.  Conversely, in April 2014, the Veteran was afforded another VA examination.  The Veteran's account of the inservice fall and injury was reviewed.  The examiner opined that both the low back and cervical spine disabilities, diagnosed as degenerative disc disease of the lumbar spine and cervical strain, were in fact related to the inservice fall, but were not also the result of her right knee disability.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, both examiners are competent to provide medical opinions.  However, only the positive opinion relied on the Veteran's account of the inservice incident as credible.  Since the Board has found the report of the inservice injury to be credible, that opinion is more probative than the negative opinion.  Accordingly, service connection is warranted for degenerative disc disease of the low back and cervical strain.


ORDER

Service connection for degenerative disc disease of the low back is granted.  

Service connection for cervical strain is granted.  


REMAND

The Veteran asserts that she has left knee disability which is secondary to her service-connected right knee disability.  She has submitted a medical opinion dated in June 2011 in which Dr. Nelson opined that the Veteran's chondromalacia in the left knee could be related to overuse associated with both knees and the result of military training, but the lateral meniscal tear likely, in the left knee, was traumatic.  Thus, the opinion regarding chondromalacia was equivocal.  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thereafter, an October 2011 VA examination report indicated that the left knee disability was not caused by or the result of the service-connected right knee disability.  However, there was no opinion on aggravation.  In light of the foregoing, a medical addendum is needed.  

With regard to her claim of having PTSD, at her Board hearing, the representative acknowledged that the Veteran was not in service for a long period of time.  In addition, it was noted that the medical records made reference to pre-existing child abuse and sexual abuse.  The Veteran testified that her battle buddy was Private S. who informed her that her father was a general and that the Veteran had better to nice to her.  After the Veteran was injured (her right knee), Private S. and others would harass her.  She stated that they would steal her crutches and hide them and they were constantly threatening her with "blanket parties."  She indicated that they told her that they would get her when she was in the shower, while she was in the bathroom, and anytime that she was alone.  She reported that she still has trouble showering due to the anxiety that this harassment caused.  She testified that the inservice incidents did not cause her PTSD/psychiatric impairment, but aggravated it.  That is, her preexisting PTSD/psychiatric impairment was made permanently worse by these inservice incidents.  

Records from the Social Security Administration include psychiatric reports.  These reports include 1993 reports documenting childhood sexual abuse as well as parental physical and emotional abuse.  

Subsequent VA records reveal that after a July 2011 mental health consultation, the examiner opined that given the Veteran's reported history, she likely entered the military with childhood PTSD and depression.  She reported trying to escape a terrible home environment.  The high stress and hostility she experienced while in the military for 3 months likely "exacerbated" these conditions to "some degree" as well as her experience of rape as a civilian adult, which likely to a larger extent increased her symptoms..  She continued to meet full criteria for PTSD although it was "more attributable" to non-military traumas.  The examiner noted that as the focus of this assessment was military-related PTSD, other conditions were not evaluated in detail. However, her presentation and report were consistent with Major Depressive Disorder, Generalized Anxiety Disorder, and a history of Anorexia Nervosa. 

In an August 2012 letter, a private provider indicated that the Veteran had been a client since February 2007.  Since that time she had been treated for symptoms associated with a diagnosis of: Major Depressive Disorder, Severe without psychotic features, PTSD, Anorexia Nervosa, Anxiety Disorder.  The Veteran reported that she had recurring stressors as a result of trauma she experienced during Basic Training.  She reported that she experienced insomnia and fearfulness of going anywhere alone.  

In May 2013, the Veteran's representative requested a new VA examination.  The Board finds that a new psychiatric examination is warranted concerning the matter of aggravation of a preexisting psychiatric disorder.   

With regard to the claim for a higher rating for the right knee, the Veteran testified that her disability level has worsened.  She stated that she has giving way instability, among other symptoms.  She reported that she wears a brace for support.  However, when last examined by VA, she did not show any instability on the appropriate testing.  As the Veteran has asserted that her service-connected disability has worsened since her last examination, she should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment by Dr. Nelson.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  The Veteran is also invited to submit another opinion letter from Dr. Nelson, if she so chooses.

2.  Obtain a medical addendum from a VA examiner regarding the Veteran's left knee disability.  Based on a review of the record, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee disability is proximately due to, or the result of, the service-connected right knee disability.  The examiner should also provide a separate and clear opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee disability is permanently aggravated by the Veteran's service-connected right knee disability.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (medically undebatable) evidence that the Veteran had a psychiatric defect, infirmity, or disorder, to include PTSD, that preexisted her military service; please identify with specificity any evidence that supports this finding.  

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting psychiatric defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting psychiatric disorder increased in severity (worsened) in service;

(c) If the preexisting psychiatric defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (medically undebatable) evidence that the increase in severity during service was due to the natural progress of the psychiatric disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a psychiatric defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a psychiatric disorder that had its onset in service, or is otherwise etiologically related, to her military service.  The VA examiner should also give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD.  The examiner should specifically identify the verified stressor(s) which is(are) responsible for PTSD, if diagnosed.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Schedule the Veteran for a VA examination for the purpose of determining the nature and extent of the Veteran's service-connected right knee disability.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.  

The examiner should perform range of motion and state the Veteran's range on flexion and extension and if she has pain on either movement.  The examiner should indicate if the Veteran has recurrent subluxation or instability and, if so, if it is slight, moderate or severe.  

The examiner should also, in accordance with DeLuca, indicate whether the service-connected right knee disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  

The examiner should indicate if the Veteran had a dislocated semilunar cartilage, and, if so, if she also has frequent episodes of locking, pain, and effusion in the joint.  

The examiner should indicate if the Veteran has ankylosis of the right knee.  

The examination should be performed in accordance with the applicable Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

5.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


